DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 12/27/2021.
The indicated allowability of claims 2, 13, 14 and 16 is withdrawn in view of the newly discovered reference(s) to (US 20200015196) and (CN 109218344).
Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites --- device is determined to be not operated as the aerial user equipment ---. The negative limitation potentially introduces/includes devices that can operate on seas (ships), land/terrestrial, underground/tunnels and satellite capable devices, for example. The 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. 	Determining the scope and contents of the prior art. 
2. 	Ascertaining the differences between the prior art and the claims at issue.
 3. 	Resolving the level of ordinary skill in the pertinent art. 
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. Claims 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sivavakeesar et al. (Sivavakeesar) (US 2020/0015196 A1) in view of Shi et al. (Shi) (CN 109218344 A).
As per claim 13: Sivavakeesar discloses a communication device (see fig. 1, element 5) comprising: Circuitry (see fig. 1, element 5) (circuitry is inherently present in base station 5 of fig.1), configured to: transmit, through information, an index related to a condition for a wireless communication device to initiate a paging area update, in 
As per claim 14: Sivavakeesar teaches about a communication device according to claim 13, wherein the condition for the wireless communication device operated as the aerial user equipment to initiate the paging area update is a case where it is determined that a candidate cell or base station selected by a cell selection procedure is a cell near 
As per claim 16: the features of claim 16 are similar to the features of claim 13, except claim 16 is directed to a method comprising steps to enable the system of claim 13 perform its required function. Therefore, claim 16 has been rejected on the same ground and motivation as claim 13.

Prior Art Discovered in Search Update

1. 	(CN 108713222 A), published to Hong, Wei, on 2018-10-26, discloses --- In an embodiment, the current fly range updating, the base station may send paging signaling to the aircraft in the IDLE state in a service area such that the IDLE state of aircraft access base station again, obtaining the fly range is updated. wherein the IDLE state of paging of the aircraft may be an aircraft designation, also can be all the IDLE state of the aircraft base station in the service area. But, the prior art of record, including the above listed document, does not disclose or fairly teach/suggest a method and/or system for communicating a paging area update with a terminal (UE) operated as aerial (aerially moving) device, as indicated below.
2.	(CN 109218344 A), published to Shi et al. on Jan. 01, 2019, discloses --- 
The embodiment of the invention claims a method for selecting parameter configuration method, device and system, capable of selecting a suitable parameter configuration according to the flying state of the flying terminal so as to improve the performance of the flight terminal (see “Invention conawning”). But, these reference do not disclose or 
Allowable Subject Matter

Claims 1, 3-12, 15 and 17-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
claims 1 and 15 recite: 
determine whether the device is operated as aerial user equipment; determine whether or not identification information of a paging area acquired through information transmitted from a base station equals is the same as identification information of a paging area for which an update was performed last time when the determination unit determines that the device is operated as the aerial user equipment; and determine presence or absence of need for a paging area update on a basis of a condition for initiating a paging area update when the determination unit determines that the device is operated as the aerial user equipment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 









/MELESS N ZEWDU/ Primary Examiner, Art Unit 2643                                                                                                                                                                                                       3/28/2022